Exhibit Celsius continues to strengthen management team with addition of former Rexall Sundown CFO. Delray Beach, FL—January 20, 2010— Celsius Holdings, Inc. (OTCBB:CSUHD.OB) announced Geary Cotton joined the company as its Chief Financial Officer. Mr. Cotton initially started working with Celsius’ largest shareholder, Carl DeSantis at Rexall Sundown as its CFO in 1986 when its annual revenues were $12 million. He helped take the company public in 1993 where it became a Nasdaq 100 company. Following substantial growth to over $600 million annually, Mr. Cotton helped orchestrate the eventual acquisition of the company by Royal Numico for $1.8 billion. After the acquisition by Royal, Mr. Cotton was the CFO of its $3 billion Nutricia International division, which included GNC and Rexall Sundown. Since 2001, Mr.
